             Case 4:21-mj-70318-MAG Document 15 Filed 04/19/21 Page 1 of 3



 1   MOEEL LAH FAKHOURY LLP
 2
     Hanni M. Fakhoury (State Bar No. 252629)
     1300 Clay Street, Suite 600
                                                                                    
     Oakland, CA 94612
 3   Telephone: (510) 637-3500                                                       Apr 19 2021

     Email:       hanni@mlf-llp.com                                               
 4
                                                                               
 5   Attorneys for Marvin Guerra                                               
                                                                                      
 6

 7                                 IN THE UNITED STATES DISTRICT COURT

 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                           OAKLAND DIVISION

10

11    UNITED STATES OF AMERICA,                              Case No.: 4:21-mj-70318-MAG

12                    Plaintiff,                             STIPULATION AND [PROPOSED]
                                                             ORDER RESETTING STATUS
13            v.                                             HEARING AND EXCLUDING TIME
                                                             UNDER THE SPEEDY TRIAL ACT AND
14    MARVIN GUERRA,                                         RULE 5.1
15                    Defendant.                             Hearing Date:   April 23, 2021
16                                                           Hearing Time:   1:00 p.m.

17         The parties jointly request the Court reset the status conference regarding preliminary hearing

18   or arraignment from April 23, 2021 to May 21, 2021 at 1:00 a.m. Mr. Guerra is charged in a criminal

19   complaint with theft of government property. The government has produced a voluminous amount of

20   discovery, and a proposed plea agreement, and defense counsel needs additional time to review the

21   discovery with Mr. Guerra, and discuss the proposed plea agreement with the government. As a

22   result, the parties also request the Court exclude time under Federal Rule of Criminal Procedure

23   5.1(c) and (d) and the Speedy Trial Act, 18 U.S.C. § 3161, between April 23, 2021 and May 21, 2021

24   to allow for effective preparation of counsel taking into account the exercise of due diligence.

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RESETTING STATUS HEARING
     United States v. Guerra, 4:21-mj-70318-MAG
                                                         1
               Case 4:21-mj-70318-MAG Document 15 Filed 04/19/21 Page 2 of 3



 1

 2                                                           IT IS SO STIPULATED.
 3

 4    Dated:     April 19, 2021                              MOEEL LAH FAKHOURY LLP
 5                                                                    /S
                                                             HANNI M. FAKHOURY
 6                                                           Attorneys for Mr. Guerra
 7

 8    Dated:     April 19, 2021                              STEPHANIE M. HINDS
                                                             Acting United States Attorney
 9                                                           Northern District of California

10                                                                     /S
                                                             MOLLY PRIEDEMAN
11                                                           Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RESETTING STATUS HEARING
     United States v. Guerra, 4:21-mj-70318-MAG
                                                         2
             Case 4:21-mj-70318-MAG Document 15 Filed 04/19/21 Page 3 of 3



 1

 2
                                            [PROPOSED] ORDER
 3
           Based on the reasons provided in the stipulation of the parties above, the Court hereby finds:
 4
           1.      The defendant and defense counsel need additional time to discuss the case and the
 5
                   evidence and the parties need additional time to discuss a potential resolution of the
 6
                   case.
 7
           2.      These tasks are necessary for the defense preparation of the case, and the failure to grant
 8
                   the requested continuance would unreasonably deny counsel for defendant the
 9
                   reasonable time necessary for effective preparation, taking into account the exercise of
10
                   due diligence; and
11
           3.      The ends of justice served by this continuance outweigh the best interest of the public
12
     and the defendant in a speedy trial.
13
           Based on these findings, it is hereby ordered that the status hearing date of April 23, 2021,
14
     scheduled at 1:00 p.m. is vacated and reset for May 21, 2021 at 1:00 p.m. It is further ordered that
15
     time is excluded pursuant to Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy Trial
16
     Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), from April 23, 2021 through May 21, 2021.
17

18
     DATED:_________________
           April 19, 2021                                ____________________________________
                                                         ____________________________
                                                                  _
19                                                       HONORABLE
                                                          HOONO
                                                              N RABLE ROBERT M. IL    ILLMAN
                                                         United States Magistrate Judge
20
           IT IS SO ORDERED.
21

22

23

24

25

26

27

28

     [PROPOSED] ORDER RESETTING STATUS HEARING
     United States v. Guerra, 4:21-mj-70318-MAG
                                                        1
